16 F.3d 418NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Paul Luna VASQUEZ, Plaintiff-Appellant,andPete D. SOLIS, Carl A. Snyder, James Leo Henderson, andJulio J. Madrid, Plaintiffs,v.WELD COUNTY, Board of County Commissioners, Sued as:  WeldCounty Commissioners;  Ed Jordan, Weld County Sheriff;David Shelton, Lt., Jail Lt.;  John Gomez, ProgramSupervisor;  Peggy Johnsen, Lt., Jail Lt.;  Mike Metzger,Jail Captain, Defendants-Appellees.
No. 93-1353.
United States Court of Appeals, Tenth Circuit.
Feb. 2, 1994.

ORDER AND JUDGMENT1
Before MOORE, ANDERSON, and KELLY, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Paul Luna Vasquez appeals from the dismissal, pursuant to a summary judgment, of his civil rights complaint against numerous defendants, complaining about certain conditions at the Weld County Jail in the state of Colorado.2  He also appeals from the district court's denial of his motion to amend the complaint.  Mr. Vasquez argues that he should have been allowed an evidentiary hearing in order to develop facts which would support the otherwise conclusory arguments of the complaint.  He also contends that the court erred in granting the defendants' motion for summary judgment.


3
We have carefully examined the record in this case in light of the contentions raised by Mr. Vasquez on appeal.  We conclude that no reversible error occurred in the proceedings and disposition below.  Accordingly, the judgment of the district court is AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  ---  F.R.D. ----


2
 The complaint in this case was filed by multiple named plaintiffs, all of whom signed the complaint.  Mr. Vasquez alone signed the notice of appeal, although he purports to be a representative of a class, and representative of the other plaintiffs, no class was certified.  And, Mr. Vasquez has no standing to appeal on behalf of other individuals.  Accordingly, we examine this case only as to Mr. Vasquez, although our disposition would be identical with respect to the other plaintiffs